Citation Nr: 0807314	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-23 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee with anterior cruciate 
ligament (ACL) tear, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee with painful motion and status 
post-ACL repair, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to June 
1970 and from June 1974 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
VA Regional Office (RO) in Anchorage, Alaska which evaluated 
the veteran's right and left knee disabilities as 10 percent 
disabling under Diagnostic Code 5260.  A subsequent rating 
decision in December of 2005 awarded the veteran an 
additional 10 percent for each knee under Diagnostic Code 
5257 for lateral instability.  


FINDINGS OF FACT

1.  The veteran's right knee disability is not manifested by 
flexion of the leg limited to 30 degrees, or extension of the 
leg limited to 15 degrees.   

2.  The veteran's right knee disability is not manifested by 
moderate or severe instability.  

3.  The veteran's right knee disability is not manifested by 
flexion of the leg limited to 30 degrees, or extension of the 
leg limited to 15 degrees.  

4.  The veteran's left knee disability is not manifested by 
moderate or severe instability.  



CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the right knee with 
anterior cruciate ligament (ACL) tear have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for instability of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2007).

3.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease (DJD) of the left knee with 
painful motion and status post-ACL repair have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5010 
(2007).

4.  The criteria for an evaluation in excess of 10 percent 
for instability of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2004.  The RO provided the requisite 
notification regarding the effective date that could be 
assigned if an increased rating were granted in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, No. 0-355 
(U.S. Vet. App. Jan. 30, 2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, after the veteran and his 
representative were provided copies of the Statement of the 
Case, the representative submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case), or it's 
equivalent, in which the representative essentially 
acknowledged receipt of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  In 
the Board's opinion all of the above demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept informed of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the current evaluations 
assigned for his right and left knee disability do not 
accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, when evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date an increased evaluation was requested to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

A review of medical records indicates that the veteran had an 
MRI of his right and left knee in August 2003.  On the right, 
the impression was ACL tear, likely non-acute, with marked 
degenerative change, likely post-traumatic, as well as fluid 
within the knee.  On the left, the impression was anterior 
cruciate ligament tear, likely non-acute, with severe 
degenerative joint disease, likely at least partially post-
traumatic.  Also, the left knee demonstrated medial and 
lateral posterior horn meniscal tears, also possibly non-
acute.  At a follow-up appointment in September 2003 the 
veteran was noted to have full extension bilaterally.  The 
physician's impression was bilateral knee degeneration with 
instability not a significant part of the clinical complaint.  

The veteran requested an increased evaluation for his 
bilateral knee disability in February of 2004 and a VA 
examination was conducted in May of 2004.  At that time the 
veteran's history included an arthroscopic surgery to repair 
a torn anterior cruciate ligament (ACL) and meniscus of the 
right knee in 1987, as well as arthroscopic surgery to repair 
a torn ACL and meniscus of the left knee in 1990.  No 
crepitus or effusion was noted and the ligaments were said to 
be stable.  Range of motion was said to be normal.  Flare-ups 
in pain were reported to occur several times a year, but only 
lasted a few minutes before subsiding.  The examiner's 
impression was DJD with painful motion, and ACL tear with 
laxity and torn medial meniscus of the right knee, and DJD 
with painful motion, status left ACL repair and medial 
meniscectomy on the left.    

The veteran saw a private physician for a second opinion 
regarding his knees in May of 2005.  The veteran reported 
significant daily discomfort which limited his activities.  
Additionally, the veteran reported instability and swelling 
without locking.  The examiner noted no effusion was present 
on examination.  The Drawer test was +2 positive anteriorly 
on the right and the left.  X-rays were conducted and the 
examiner reviewed the veteran's previous MRI's.  The 
examiner's impression was bilateral ACL deficient knees with 
secondary degenerative changes in the lateral tibiofemoral 
joint.  The examiner also noted bilateral patellofemoral DJD.   

An additional VA examination was conducted in August of 2005.  
At that time the veteran was reporting pain and popping in 
his right knee and pain, popping, and catching in his left 
knee.  The veteran stated that he missed two days of work in 
2004 and five days of work in 2005 due to his knee 
disability.  Right knee flexion was said to be 128 degrees 
out of 140 and left knee flexion was said to be 132 degrees 
out of 140.  The examiner noted that knee stability and 
medial and lateral stress did not produce any problems.  Gait 
was said to be normal, although the veteran did have fluid on 
his right knee.  Flare-ups of the veteran's pain were said to 
have occurred twice a year in 2004 and four times in 2005.  
Specifically, the right knee was said to have flare-ups 5 to 
6 times a year that prevented the veteran from working.  The 
left knee would flare four times per year preventing the 
veteran from working.  It was reported that the veteran could 
not run, but could walk about a mile on a good day.  Also, 
repetitive motion was said to reduce the veteran's range of 
motion bilaterally.  The examiner's impression was mild 
degenerative joint disease, status post arthroscopy and 
anterior cruciate ligament tear on the right, and mild 
degenerative joint disease with painful motion, status post 
arthroscopy on the left.  

The RO referred the veteran for a more complete VA 
examination in November 2005.  Specifically, the examiner was 
asked to provide a measurement of the veteran's decreased 
range of motion with repetitive motion, as well as an opinion 
in reference to the Deluca factors cited above.  The veteran 
reported that he was very active and played golf, but that 
now he was required to use a wheeled pushcart because 
carrying his clubs for eighteen holes caused increased knee 
pain.  The examiner found that the veteran's active range of 
motion to be 0 to 60 degrees of active testing, with pain at 
the endpoint, and a passive range of motion of 0 to 140 
degrees without pain in either knee.  Repetitive motion was 
found to cause a significant increase in pain in both knees, 
but no change in the measured range of motion.  The 
examiner's diagnosis was mild bilateral degenerative joint 
disease with painful motion, increased pain with repetitive 
motion, and limited motion.  With repetitive motion the 
examiner found no loss of strength or endurance.  

In terms of evaluation of a knee disability, Diagnostic Code 
5003 provides that degenerative arthritis that is established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 45 degrees 
is rated 10 percent disabling; and flexion of the leg limited 
to 30 degrees is rated 20 percent disabling.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 
degrees is rated 10 percent disabling; and extension of the 
leg limited to 15 degrees is rated 20 percent disabling.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Based upon the above the Board finds that the medical 
evidence does not support an evaluation in excess of 10 
percent for either the right or left knee.  Under Diagnostic 
Code 5260 and 5261 the medical evidence would have to 
demonstrate flexion limited to 30 degrees or extension 
limited to 15 degrees to support an evaluation of 20 percent.  
At the time of the veteran's August 2005 examination the 
veteran's range of motion was 128 on the right and 132 on the 
left.  The veteran's November 2005 examination indicated a 
passive range of motion of 0 to 140 degrees without pain in 
either knee.  Absent a more extensive loss of range of 
motion, an increased evaluation under Diagnostic Codes 5260 
and 5261 is not warranted.   

However, Diagnostic Code 5003 does permit an evaluation of 10 
percent for arthritic joints which do not demonstrate a loss 
of range of motion sufficient to warrant an evaluation under 
other codes.  In this case, based upon a showing of painful 
motion, the 10 percent evaluation for each knee, but no more, 
assessed by the RO, is warranted under Diagnostic Code 5003.  

Under Diagnostic Code 5257, the available medical evidence 
would have to demonstrate either moderate or severe recurrent 
subluxation or lateral instability to warrant an evaluation 
in excess of 10 percent.  A review of the medical evidence 
does not demonstrate a significant finding of subluxation or 
lateral instability.  The lone exception is the veteran's 
private physician who noted a positive Drawer test in May 
2005.  As there is some indication of instability, an 
evaluation of 10 percent for mild instability is warranted.  
However, there is no significant evidence that shows 
instability or subluxation in the moderate or severe range, 
and an evaluation in excess of 10 percent is not warranted.  

The Board is also required to examine functional loss due to 
flare-ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that a 
review of medical evidence does not appear to indicate a 
significant functional loss.  It is clear that the veteran 
experiences painful motion.  However, although the veteran 
experiences flare-ups that interfere with employment, these 
appear to occur four or less times per year and do not have 
an extensive duration.  The veteran's August 2005 VA exam 
indicates that the veteran missed five days of work in 2005 
due to knee problems.  Clinically, even after repetitive 
motion the examiner found no additional loss of range of 
motion, strength, or endurance.  Although the August 2005 
examination reports a history of being unable to walk more 
than a mile on a good day, the November 2005 report notes 
that the veteran is very active and a golfer who uses a 
wheeled pushcart when he plays eighteen holes.  

As stated above, the percentages assigned by the Diagnostic 
Codes represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
concludes that the 10 percent evaluation assigned to each 
knee for DJD accurately reflects the level of disability in 
this matter, and that no additional evaluation is required 
under DeLuca.  Likewise, the Board finds that the evaluation 
of the RO during the life of these claims has been accurate 
such that no additional staged rating is required.  


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee with ACL tear is denied.  

An evaluation in excess of 10 percent for instability of the 
right knee is denied.  



An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee with painful motion and status post-
ACL repair is denied.  

An evaluation in excess of 10 percent for instability of the 
left knee is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


